Appellant was convicted in the Criminal District Court of Tarrant County of manufacturing spirituous and intoxicating liquors, and his punishment fixed at confinement in the penitentiary for a term of two years.
A number of officers approached a house in Fort Worth about which they had received information. As they approached same one Emerick stuck his head out of a window and hastily withdrew it. In a moment Emerick and appellant emerged from the back door of the house and ran to a toilet some distance east. Some of the officers entered the house and some went to the toilet and took both Emerick and appellant in custody. The latter was in his under clothes and was wet with perspiration. In the house was found a large still and a quantity of mash and manufactured liquor. The temperature of the house was found to be very much warmer than on the outside. No one was in the house when the officers entered. Testimony of the iceman who had been delivering ice at the house for a long time showed that he had delivered large quantities there and that he had seen appellant in and around the house a great many times during the two or three months prior to the raid in question. A girl who lived in a neighboring house said she had seen him around the house almost constantly during such time. The case was submitted to the jury on the theory of circumstantial evidence, and we think their conclusion of guilt justified by the facts.
There are ten bills of exception in the record. A number of them are defective in that they merely state the ground of objection made to the asking of certain questions and the reception of the answers thereto, there being nothing in the bill to show the truth or existence *Page 382 
of the facts stated as grounds of objection. One bill complains of the introduction in evidence of a still, upon the ground that there had been no connection shown between appellant and said still. It is disclosed that officers identified the still as being the one found by them in the house in question. This is also true of the objection made to the introduction of certain quantities of whisky which were identified as being that taken from said house.
Reference in a question to "that house" objected to because not sufficiently definite, is not deemed tenable by us in view of the surrounding testimony showing that the house referred to was that in which appellant and Emerick were when the officers approached same.
We think the examination of the witness Marguerite Brownlee by the trial court testing her knowledge of the effect of an oath and of making false statements, revealed her qualification as a witness.
Two bills of exception directed at testimony of the iceman to the effect that he had seen the accused around the premises where he delivered ice for two or three months, do not seem to us to possess merit.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.